EXHIBIT 16.1 [LETTERHEAD OF MALONEBAILEY, LLP] February 23, 2015 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Green Envirotech Holdings Corp. File No.: 000-54395 We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filed with the Securities and Exchange Commission on February 23, 2015 regarding the change of auditors. We agree with all statements pertaining to us. /s/MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas
